Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-9 disclosing structures configured to supply a gas into the lower channel of the at least one channel assembly via a conduit assembly of the at least one channel assembly to discharge the portioned instance, shown in figures 11-14, and Claimed in Claims 1-9 Classified in B26D7/08.
Claims 10-13 disclosing structures comprising a cutting edge of the cutting assembly configured to extend around a circumference of the rotatable section and includes at least a first portion extending in an arc from a first radial distance from the longitudinal axis at a first angular position to a second radial distance from the longitudinal axis at a second angular position, the first and second radial distances being beyond proximate and distal radial distances of the channel assembly from the longitudinal axis, such that the cutting edge moves transversely in a radial direction through the gap space of the at least one channel assembly based on the rotatable section rotating the at least one channel assembly around the longitudinal axis between the first and second angular positions Classified in B26D1/006.
Claims 14-16 comprising a rotatable section to cause the at least one channel assembly to be sequentially vertically aligned with at least one enclosure of each enclosure structure of the first and second enclosure structures, such that gas is supplied through a top opening of 
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a discharge assembly configured to supply a gas into the lower channel of the at least one channel assembly via a conduit, which is not a part of or required by subcombinations II and III.  Subcombination II requires cutting assembly and a cutting edge configured to extend around a circumference of the rotatable section and includes at least a first portion extending in an arc from a first radial distance from the longitudinal axis at a first angular position, which is not disclosed nor required by subcombinations I and III.  Subcombination III discloses a rotatable section which causes at least one channel assembly to be sequentially vertically aligned with at least one enclosure of several enclosure structures, which is not disclosed in nor required by subcombinations I and II.  In addition, these species are not obvious variants of each other based on the current record.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

There is a search and/or examination burden for the patentably distinct subcombinations as set forth above because at least the following reason(s) apply: A search for the invention of subcombination I would require a search for discharge assemblies that disclose gas which search would not be required for the inventions of subcombinations II and III.  A search for the invention of subcombination II would require a search for a cutting edge configured to extend around a circumference of the rotatable section, which search would not be required for the inventions of subcombinations I and III.  A search for the invention of subcombinations II would require a search for a sequential vertical alignment of channels, which search would not be required for the inventions of subcombinations II and II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.A telephone call was made not made to request an oral election to the above restriction requirement due to the complex nature of the restriction/subject matter.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO A AYALA/Examiner, Art Unit 3724           


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                                                                                         
02/04/2021